                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                       CHARLOTTESVILLE DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
 v.                                             )
                                                )     Case No. 3:18-cr-25
 BENJAMIN DALEY                                 )
                                                )
       Defendant.                               )


                 DALEY’S FIRST MOTION IN LIMINE:
      EXCLUSION OF EVIDENCE OF DEFENDANTS’ POLITICAL VIEWS

       Evidence of Mr. Daley’s political views must be excluded from trial. Such

 evidence is irrelevant under Federal Rule of Evidence 401. Any remaining

 probative value is overwhelmingly outweighed by danger of unfair prejudice,

 confusion of the issues, misleading the jury, undue delay, and wasting time. Fed. R.

 Evid. 403.

                                     Introduction

       Benjamin Daley and three others were indicted by the grand jury in this

 district on October 10, 2018. Count One of the Indictment charges that Mr. Daley

 conspired to commit an offense against the United States in violation of 18 U.S.C. §

 371. The offense alleged to be the object of the conspiracy is the Anti-Riot Act, 18

 U.S.C. § 2101 which criminalizes travel in interstate commerce with the intent to

 riot. Count Two of the indictment charges Mr. Daley with the substantive offense of

 traveling in interstate commerce with the intent to riot, in violation of 18 U.S.C. §

 2101, and aiding and abetting the commission of that offense.



                                            1

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 1 of 9 Pageid#: 549
       The indictment alleges, inter alia, that the defendants “associated with a

 white-supremacist organization that eventually became known as the ‘Rise Above

 Movement,’ or ‘RAM.’” ¶ 5. The indictment further alleges that RAM as an entity,

 and its members individually, identified as “alt-right” and “nationalist,” and

 expressed “anti-Semitic, racist, and white supremacist views and promoted violence

 against those they believed held opposing views.” Id.

       At its core, the indictment charges Mr. Daley with travelling to

 Charlottesville to attend the “Unite the Right” rally while having the intent to

 incite a riot; or to organize, promote, encourage, participate in, and carry on in a

 riot; or to commit an act of violence in furtherance of a riot; or to aid or abet any

 person in one of those things. During the course of such travel or thereafter, Mr.

 Daley is alleged to have performed or attempted to perform an overt act towards

 inciting a riot, or towards organizing, promoting, encouraging, participating in or

 carrying on in a riot, or towards committing an act of violence in furtherance of a

 riot, or towards aiding and abetting any person in one of those objectives.

       This Court will hear argument on Mr. Daley’s motion to dismiss the

 indictment on April 22, 2019.

                               Elements of the Offenses

       To convict under Count One, the Government must prove that there was an

 agreement to commit a crime (violation of the federal Anti-Riot Act), that Mr. Daley

 willingly participated in the agreement, and agreed with at least one other person

 to violate the federal Anti-Riot Act, and that at least one member of the conspiracy



                                             2

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 2 of 9 Pageid#: 550
 committed an overt act to further an objective of the conspiracy. Ocasio v. United

 States, 136 S.Ct. 1423, 1428-29 (2016).

        Conviction under Count Two, the Anti-Riot Act, requires proof of

        the use of a facility of interstate commerce with the intent
        (A) to incite a riot; or
        (B) to organize, promote, encourage, participate in, or carry on a riot;
        or
        (C) to commit any act of violence in furtherance of a riot; or
        (D) to aid or abet any person in inciting or participating in or carrying
        on a riot or committing any act of violence in furtherance of a riot * * *.
        18 U.S.C. § 2101(a).

 The Government also must demonstrate that the defendant committed

 another overt act for “any purpose specified” in subparagraphs (A) through

 (D). United States v. Markiewicz, 978 F.2d 786, 814 (2nd Cir 1992).

        To convict under Count Two, the Government must prove that Mr. Daley

 traveled (in interstate commerce) with the specific intent to “riot,” “incite a riot,”

 etc. 18 U.S.C. § 2101. The terms “riot” and “incite a riot” are given fuller

 definitions in 18 U.S.C. § 2102(a) and (b). The Government must also prove that

 Mr. Daley committed an overt act with the specific intent to “riot,” “incite a riot,”

 etc.

                          Government’s Theory of the Case

        The narrative running through the Indictment and the Government’s

 response to Mr. Daley’s Motion to Dismiss is that Mr. Daley is guilty of holding and

 expressing racist and Anti-Semitic political views, and because he holds and

 expresses such views he is guilty conspiring to riot and inciting to riot at a racist

 and anti-Semitic lawfully permitted rally. The Indictment calls the “Unite the


                                             3

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 3 of 9 Pageid#: 551
 Right” rally an event featuring “a lineup of well-known white supremacist

 speakers.” ¶ 1. The participants in the torch-lit march were described as

 “engag[ing] in chants promoting or expressing white-supremacist and other racist

 and anti-Semitic views,” who were opposed by members of a group holding a banner

 that read “VA Students Against White Supremacy.” ¶ 2. The “Unite the Right”

 rally was characterized as “multiple groups and individuals espousing white-

 supremacist and other anti-Semitic and racist views.” Mr. Daley was identified as

 “associated with a white-supremacist organization” that “expressed through various

 social-media platforms and other means, anti-Semitic, racist, and white-

 supremacist views.” ¶ 3.

       In its Omnibus Response to Defendants’ Motion to Dismiss, the Government

 states its view of the case clearly: “The case before this Court is about four

 individuals that turned their political views into violent action, and in doing so,

 they violated federal law.” Resp. at p. 1. Part of the evidence the Government

 plans to introduce at trial is that months after the “Unite the Rally” the defendants

 travelled to Ukraine to “meet with other white nationalist groups, including the

 neo-Nazi Ukrainian National Guard.” Resp. at p. 5. Defending the Indictment, the

 Government pointed out that it “details that Defendants’ openly expressed anti-

 Semitic, racist and white supremacist views.” Resp. at p. 9.




                                            4

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 4 of 9 Pageid#: 552
             The Evidence of Mr. Daley’s Alleged Political Views is
                            Precluded by Statute

       The evidence of Mr. Daley’s political views, particularly his purported racist

 and anti-Semitic views, is specifically excluded by the statute he is charged with

 violating and conspiring to violate. Title 18, United States Code, Section 2102(b)

 expressly limits the definition of “riot” in this way:

       but shall not be deemed to mean the mere oral or written (1) advocacy
       of ideas or (2) expression of belief, not involving advocacy or any act or
       acts of violence or assertion of the rightness or, or the right to commit,
       any such at or acts.

 To prove the allegations that Mr. Daley “expressed anti-Semitic, racist and white

 supremacist views” and belonged to an organization that “expressed anti-Semitic,

 racist and white supremacist views,” the Government intends to introduce evidence

 of Youtube videos, Facebook postings, Twitter messages and other social media that

 are expressions of belief or ideas, but do not involve advocacy of acts of violence. By

 the very text of the statute itself, this evidence must be excluded.

     The Evidence of Mr. Daley’s Alleged Political Views is Not Relevant

       Federal Rule of Evidence 401 defines “relevant evidence” as “evidence having

 any tendency to make the existence of any fact that is of consequence to the

 determination of the action more probable or less probable than it would be without

 the evidence.” Fed. R. Evid. 401; see also United States v. Leftenant, 341 F.3d 338,

 346 (4th Cir. 2003) (to meet the relevance standard, evidence must be “worth

 consideration by the jury” or have a “plus value”). Rule 402 provides that “evidence

 which is not relevant is not admissible.” Fed. R. Evid. 402.



                                             5

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 5 of 9 Pageid#: 553
       Evidence of Mr. Daley’s “expressed anti-Semitic, racist and white

 supremacist views” is not relevant for any purpose that would be permissible under

 18 U.S.C. § 2012(b). Racial or religious animus is not an element of either of the

 crimes Mr. Daley is charged with. Unlike the federal “hate crime” statutes, e.g. 18

 U.S.C. § 245 or 18 U.S.C. § 249, there is no requirement that the crime be motivated

 because of the “race, color, religion or national origin” of “any person.” If Mr. Daley

 conspired to riot or incited a riot, his racial or religious or ethnic reasons for doing

 so are irrelevant.

            The Evidence of Mr. Daley’s Alleged Political Views Fails
                             Rule 403 Balancing

       Even if the Court were to deem this evidence relevant under Rule 401, it

 should still be excluded under Rule 403. Rule 403 provides that the Court may

 “exclude relevant evidence if its probative value is substantially outweighed by a

 danger of one or more of the following: unfair prejudice, confusing the issues,

 misleading the jury, undue delay, wasting time, or needlessly presenting

 cumulative evidence.” Fed. R. Evid. 403. In assessing the probative value of

 evidence under a Rule 403 evaluation, the Court “must weigh the marginal

 probative value of admission versus the marginal danger of admission in view of the

 entire record, including potential evidentiary alternatives.” United States v.

 Bellinger, 652 Fed. Appx. 143, 2016 U.S. LEXIS 10667, *18 (4th Cir. June 13, 2016);

 see also Carnell Constr. Corp. v. Danville Redevelopment & Hous. Auth., 745 F.3d

 703, 719 (4th Cir. 2014) (same).




                                             6

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 6 of 9 Pageid#: 554
       “What counts as the Rule 403 ‘probative value’ of an item of evidence, as

 distinct from its Rule 401 ‘relevance,’ may be calculated by comparing evidentiary

 alternatives.” Old Chief v. United States, 519 U.S. 172, 184, 117 S. Ct. 644, 136 L.

 Ed. 2d 574 (1997). Meanwhile, “[t]he term ‘unfair prejudice,’ as to a criminal

 defendant, speaks to the capacity of some concededly relevant evidence to lure the

 fact finder into declaring guilty on a ground different from proof specific to the

 offense charged.” Id., 519 U.S. at 180. “Unfair” prejudice is “prejudice that damages

 an opponent for reasons other than its probative value, for instance, an appeal to

 emotion ….” United States v. Mohr, 318 F.3d 613, 620 (4th Cir. 2003); see also

 United States v. Smallwood, 306 F. Supp. 2d 582, 587 (E.D.Va. 2004) (Ellis, J.)

 (“The advisory committee’s note and controlling authority interpreting the Rule

 define unfair prejudice as ‘an undue tendency to suggest decision on an improper

 basis, commonly, though not necessarily, an emotional one.’”)

       In determining whether the evidence of racial and religious animus is

 probative of a relevant fact, the Government would first have to identify exactly

 what statements, images, etc., it intends to introduce, as generalized statements

 about “anti-Semitic, racist and white supremacist views” are too vague for analysis.

 Assuming the Government identifies specific statements prior to trial, it would then

 have to identify for what purpose they are offered so the weight of the probative

 value can be judged against the prejudicial effect.

       The Fourth Circuit has explained the extreme caution with which the trial

 court must treat racially and religiously charged evidence. In United States v.



                                            7

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 7 of 9 Pageid#: 555
 Young, 916 F.3d 368, 379 (4th Cir. 2019), the Court approved the admission of “Nazi

 and white-supremacist paraphernalia” seized from the home of defendant in a

 terrorist case in which the defendant raised an entrapment defense because the

 paraphernalia showed the defendant’s predisposition, and because the court gave

 limiting instructions with specific cautions that “blunted” the prejudicial effect:

       So I want you to understand that he is not being charged and you
       cannot find him guilty for possessing Nazi or anti-Semitic literature.
       He’s not being charged with that, he cannot be convicted for that, but
       the evidence is being allowed in [to consider] ... whether or not it helps
       or doesn’t help to establish the predisposition issue, all right?

 Id.
       Mr. Daley does not intend to raise an entrapment defense. Nor is this a

 terrorism case. There is no factual dispute that Mr. Daley traveled from California

 to Charlottesville to attend the “Unite the Right” rally. The factual issues for the

 jury are instead Mr. Daley’s intent at the time he traveled, and whether or not he

 committed an overt act. Evidence showing that at the time he left California he

 held and had expressed racist and Anti-Semitic political views, and that he traveled

 for the purpose of attending a political event, the “Unite the Right” rally, featuring

 “a lineup of well-known white supremacist speakers” is not proof that he conspired

 to incite a riot at that lawfully-permitted rally or that he intended to incite a riot at

 the lawfully-permitted rally. To the extent it has any marginal relevance, it is

 necessarily prejudicial— particularly to a jury drawn from a community that

 continues to live with the after-effects of the events of August 11 and 12.




                                             8

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 8 of 9 Pageid#: 556
                                       Conclusion

       The Court should exclude any evidence regarding Mr. Daley’s political beliefs

 from trial.


                                                 Respectfully submitted,

                                                 BENJAMIN DALEY

                                                 By Counsel
 Counsel:
 /s Lisa M. Lorish
 Lisa M. Lorish (VSB No. 81465)
 Assistant Federal Public Defender
 Office of the Federal Public Defender
 401 E. Market St, Ste 106
 Charlottesville, VA 22902
 Tel (434) 220-3380

 Frederick T. Heblich, Jr. (VSB 21898)
 Assistant Federal Public Defender
 Office of the Federal Public Defender
 401 E. Market Street, Ste. 106
 Charlottesville, VA 22902
 Tel. (434) 220-3386



                            CERTIFICATE OF SERVICE

       I hereby certify that on 18th day of April 2019, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system which will send

 notification of such filing to the following: counsel of record; and I hereby certify

 that I have mailed by United States Postal Service the document to the following

 non-CM/ECF participants: none.

                                          s/ Lisa M. Lorish
                                        Asst. Federal Public Defender


                                             9

Case 3:18-cr-00025-NKM-JCH Document 92 Filed 04/18/19 Page 9 of 9 Pageid#: 557
